ALLOWABILITY NOTICE

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 22, The prior art of record alone or in combination does not teach in combination with the other limitations of claim “a key phrase model scoring circuit to generate a temporal progression of scored model state sequences from the audio signal, each of the scored model state sequences based on detection of phonetic units associated with a corresponding one of the sets of the acoustic scores generated from the time segments of the audio signal, the scored model state sequences represented as S(t,k), wherein k is an index to one of N scored model state sequences; a key phrase model scoring circuit to detect a key phrase based on an accumulation and propagation of the acoustic scores of the sets of the acoustic scores; and a key phrase segmentation circuit to determine a starting point for segmentation of the key phrase based on processing of a tracking array T of length N, the processing comprising iterating for each time segment t: if T(1) is uninitialized, set T(1) to t-1; AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 6 Serial Number: 15/972,369Dkt:AA7346US Filing Date: May 7, 2018  iterate for each index k ranging from N-1 to zero: if S(t,k) is greater than or equal to S(t, k+1) and T(k) is not uninitialized then set T(k+1) to T(k); and in response to the detection of the key phrase, set the starting point of the key phrase to T(N-1)”.

Regarding claim 24, The prior art of record alone or in combination does not teach in combination with the other limitations of claim “a key phrase model scoring circuit to generate a temporal progression of scored model state sequences from the audio signal, each of the scored model state sequences based on detection of phonetic units associated with a corresponding one of the sets of the acoustic scores generated from the time segments of the audio signal, the scored model state sequences represented as S(t,k), wherein k is an index to one of N scored model state sequences; a key phrase model scoring circuit to detect a key phrase based on an accumulation and propagation of the 
Regarding claim 26, The prior art of record alone or in combination does not teach in combination with the other limitations of claim “a key phrase model scoring circuit to generate a temporal progression of scored model state sequences from the audio signal, each of the scored model state sequences based on detection of phonetic units associated with a corresponding one of the sets of the acoustic scores generated from the time segments of the audio signal, the scored model state sequences represented as S(t,k), wherein k is an index to one of N scored model state sequences; a key phrase model scoring circuit to detect a key phrase based on an accumulation and propagation of the acoustic scores of the sets of the acoustic scores; and a key phrase segmentation circuit to determine a starting point for segmentation of the key phrase based on processing of a tracking array T of length N, the processing comprising iterating for each time segment t: if T(1) is uninitialized, set T(1) to t-1; AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 6 Serial Number: 15/972,369Dkt:AA7346US Filing Date: May 7, 2018  iterate for each index k ranging from N-1 to zero: if S(t,k) is greater than or equal to S(t, k+1) and T(k) is not uninitialized then set T(k+1) to T(k); and in response to the detection of the key phrase, set the starting point of the key phrase to T(N-1)”.

The closest prior art of:
Parthasarathi et al (US 20170270919) teaches generating, by a neural network, a set of acoustic scores (frames from [0035] are fed to RNN as in [0037]).
Sun (US 10,460,722) teaches trigger phrase start and endpoint detection (col. 7,1. 57- col. 8,1. 7, col. 8, II. 20-49)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	/MATTHEW H BAKER/               Primary Examiner, Art Unit 2659